Citation Nr: 1445529	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right below knee amputation, claimed as secondary to service-connected right knee degenerative changes and instability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left foot disorder, claimed as secondary to service-connected right and left knee degenerative changes and instability.

3.  Entitlement to a rating in excess of 40 percent for left knee degenerative changes.  

4.  Entitlement to a rating in excess of 20 percent for left knee instability.

5.  Entitlement to a rating in excess of 30 percent for status post surgery, right shoulder.

6.  Entitlement to a rating in excess of 10 percent for arthritis of the right shoulder with instability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972, and from February 1973 to November 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran filed a claim for service connection for a right foot disorder in March 2008.  In a July 2008 rating decision, the Columbia RO specifically denied service connection for right foot ulcer.  The Veteran's current claim involving entitlement to service connection for right below knee amputation appears to have initially been treated by the RO as a claim to reopen, as the RO confirmed and continued the previous denial issued in the July 2008 rating decision.  As the previous claim was clearly distinct from the claim filed in March 2008, the Board will adjudicate the current claim, as recharacterized above, de novo.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).

The Veteran presented testimony at a personal hearing before the undersigned in July 2013.  A transcript is of record.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The Veteran was denied entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities in rating decisions dated June 2007 and August 2012.  On both occasions, the Veteran submitted what he purported to be a notice of disagreement (NOD), but the RO wrote to tell him his NOD had not been accepted.  The Veteran was given an opportunity on both occasions to clarify his disagreement, but did not respond.  See e.g. letters dated March 19, 2008, and January 24, 2013.  During the July 2013 hearing, the Veteran's representative raised the issue of entitlement to a TDIU.  Given the foregoing procedural history, any claim for entitlement to a TDIU is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The claim for service connection for a right below knee amputation, claimed as secondary to service-connected right knee degenerative changes and instability, and the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left foot disorder, claimed as secondary to service-connected right and left knee degenerative changes and instability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims for entitlement to a rating in excess of 40 percent for left knee degenerative changes; entitlement to a rating in excess of 20 percent for left knee instability; entitlement to a rating in excess of 30 percent for status post surgery, right shoulder; and entitlement to a rating in excess of 10 percent for arthritis of the right shoulder with instability.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 40 percent for left knee degenerative changes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 20 percent for left knee instability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 30 percent for status post surgery, right shoulder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 10 percent for arthritis of the right shoulder with instability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claims for entitlement to a rating in excess of 40 percent for left knee degenerative changes; entitlement to a rating in excess of 20 percent for left knee instability; entitlement to a rating in excess of 30 percent for status post surgery, right shoulder; and entitlement to a rating in excess of 10 percent for arthritis of the right shoulder with instability.  See statement dated July 10, 2013; see also hearing transcript.  As the Veteran has withdrawn his appeal concerning these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed. 


ORDER

The issue of entitlement to a rating in excess of 40 percent for left knee degenerative changes is dismissed.

The issue of entitlement to a rating in excess of 20 percent for left knee instability is dismissed.

The issue of entitlement to a rating in excess of 30 percent for status post surgery, right shoulder is dismissed.

The issue of entitlement to a rating in excess of 10 percent for arthritis of the right shoulder with instability is dismissed.


REMAND

The Veteran seeks service connection for a right below knee amputation.  The essence of his claim is that his service-connected right knee gave way, causing him to fracture his right fibula and the fifth metatarsal bone of his right foot.  He testified that casting of the fracture was needed and that the fractures exacerbated his diabetic foot problem (Charcot breakdown), resulting in amputation.  See hearing transcript.

VA has obtained two opinions in conjunction with this claim.  Neither is adequate as both are based on an inaccurate factual premise, namely that the Veteran sustained a fracture of his right fibula and that he developed osteomyelitis of his right fibula as a result.  It appears that both examiners reported what the Veteran told them, not what is of record in the Veteran's VA and private treatment records.  

In that vein, the Board notes that none of the imaging reports of record corroborate the Veteran's assertion that he fractured his right fibula as a result of his fall and that the preoperative diagnosis made on September 17, 2008, was of right foot (not right fibula) osteomyelitis with abscess.  The Board also notes that a June 30, 2008, VA x-ray of the Veteran's right foot showed marked deformity with dislocation of the metatarsals relative to the tarsals and rocker bottom deformity and well corticated fragment at the base of the fifth metatarsal, which may be avulsed fragment.  A July 29, 2008, VA x-ray of the Veteran's right foot contained a clinical history of right Charcot foot with closed ulcer; recent onset of tender area in the lateral aspect of the foot after injury to the foot; to rule out fracture versus abscess.  The report showed marked deformity of the right foot with dislocation of the metatarsals relative to the tarsals and rocker bottom deformity and a well corticated fragment at the base of the fifth metatarsal, which may be avulsed fragment.  

Given the foregoing, it also appears that the Veteran did not sustain a fracture of his right fifth metatarsal in July 2008.  This is based on the fact that the Veteran allegedly fell in July 2008 and both the pre-fall June 2008 and post-fall July 2008 x-rays showed a well corticated fragment at the base of the fifth metatarsal.  The Board also notes that the private medical evidence of record clearly establishes that casting of the foot was recommended as a result of persistent deformity involving the right foot, diagnosed in August 2008 as right foot Charcot arthropathy, acute or subacute, not as a result of a fracture of the right fifth metatarsal.  

On remand, an adequate opinion must be obtained that takes into consideration the accurate history as it pertains to the events leading up to the Veteran's September 17, 2008, right below knee amputation.  

The claim to reopen to establish entitlement to service connection for a left foot disorder, claimed as secondary to service-connected right and left knee degenerative changes and instability, was denied in the January 2009 rating decision that is the subject of this appeal.  A timely NOD was filed in June 2006.  There is no indication that a statement of the case (SOC) has been issued to the Veteran addressing this claim.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected right knee degenerative changes and instability caused the events leading up to the Veteran's right below knee amputation and, if not, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected right knee degenerative changes and instability aggravated (i.e., caused an increase in severity of) the events leading up to the Veteran's right below knee amputation. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  In providing this opinion, the examiner must specifically address whether the Veteran sustained a fracture of either the right fifth metatarsal or the right fibula in July 2008, as reported.  The examiner must specifically address the VA x-rays of the right foot dated June 30, 2008, and July 29, 2008.  The examiner must also specifically address the VA treatment records dated from July 2008, when he allegedly fell as a result of his right knee, and the private treatment records associated with treatment following the alleged July 2009 fall and up to the September 17, 2008, right below knee amputation.  Specific discussion must be provided regarding the reason the Veteran's foot was casted and the chronology of events following the removal of the cast.  

Schedule the Veteran for an examination if the examiner determines it necessary to answer the questions posed.

2.  Once the above-requested development has been completed, readjudicate the Veteran's claim for service connection for a right below knee amputation, claimed as secondary to the service-connected right knee degenerative changes and instability.  If the decision remains adverse to the Veteran, he and his representative must be provided with an appropriate supplemental statement of the case and an opportunity to respond.  The issue must then be returned to the Board for further appellate consideration, if otherwise in order.

3.  Provide the Veteran a statement of the case with respect to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left foot disorder, claimed as secondary to service-connected right and left knee degenerative changes and instability.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


